DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because many of the figures have non-uniform lines and shading, both of which make it difficult to discern the details thereof.  In particular, Figures 2, 4-5, 7a-7c, & 8a-8b each exhibit unclear lines and/or shading, which make the elements of the figures difficult to make out.  In this instance, Applicant’s Figure 3 is an example of how all figures should be depicted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 24 (i.e. “plurality of secondary flows or secondary flow components contra-rotating relative to one another”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it contains legal phraseology therein (“comprises”, “comprising”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 20 & 26-27 are objected to because of the following informalities:  
Claim 20, lines 5, 7, & 10 should each recite “the baffle element and the at least one rotational deflector element”
Claim 26, lines 1-2 should read “comprising the ejector device according to claim 1”
Claim 27, line 3 should read “providing the ejector device according to claim 1”
Claim 27, line 5 should read “via the injector portion of the ejector device”
Claim 27, lines 12-14 should read “passes through said at least one baffle element”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, 11, 14, 16-20, & 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the phrase “approximately 30°”.  The term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, the Examiner has interpreted “approximately 30°” as any value between 0 and 60 degrees.
Claim 7 recites the phrase “substantially flat or bluff profile”.  The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it becomes impossible to know how flat or how bluff a profile must be to qualify as falling within the scope of Applicant’s recited language.
Claim 8 recites the phrase “substantially equal to or less than substantially a single diameter”.  This phrasing is rendered indefinite for multiple reasons.  At the outset, the term "substantially" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it becomes impossible to know what vane “longitudinal length” would (or could) fall within the scope of Applicant’s recited language.  Furthermore, it is not understood what is meant by “approximately equal to or less than”.  In this instance, Applicant’s use of “approximately” is made further unclear because it cannot be discerned whether “approximately” is defining 1) “equal to”, 2) “less than”, or 3) both.  Additionally, it is not understood what is meant by “substantially a single diameter”.  At the outset, the Examiner reiterates that the term "substantially" is a relative term which renders the claim indefinite.  substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear how the term “substantially” further defines the phrase “a single diameter”.
Claim 11 recites the phrases “substantially planar”, “general plane”, “substantially parallel”, and “general direction”; all of these phrases render Claim 11 indefinite.  At the outset, the terms "substantially" and “general” in claim 11 are relative terms which render the claim indefinite.  The terms “substantially" and “general” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood what is meant by “substantially planar” because it is not made clear how planar an element must be to fall within Applicant’s claim scope.  Furthermore, as far as the Examiner is aware, an element is either planar or not planar.  Applicant’s claim language appears to be avoiding claiming either. As such, it is not understood what shape qualifies as “substantially planar”.  Additionally, it is not understood what is meant by the phrase “general plane”.  Initially, it is not understood how the term “general” is defining the term “plane”.  The Examiner is not aware of this phrase in the art or what particular plane (if any) may or may not qualify under this phrasing.  As such, it becomes impossible to know what plane falls within Applicant’s recited claim scope.  For examination herein, the Examiner has interpreted “general plane” as any plane that can be drawn along the baffle plate, regardless of its orientation relative to surfaces of the baffle plate.
Claim 14 recites the phrase “substantially bisect”.  The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, as far as the Examiner is aware, an element is either bisected or not bisected.  Applicant’s claim language appears to 
Claim 16 recites the phrases “general plane” and “substantially aligned with”; all of these phrases render Claim 16 indefinite.  At the outset, the terms "substantially" and “general” in claim 16 are relative terms which render the claim indefinite.  The terms “substantially" and “general” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood what is meant by “substantially aligned with” because it is not made clear how aligned an element must be to fall within Applicant’s claim scope.  As such, it is not understood what arrangement qualifies as “substantially aligned with”.  Additionally, it is not understood what is meant by the phrase “general plane”.  Initially, it is not understood how the term “general” is defining the term “plane”.  The Examiner is not aware of this phrase in the art or what particular plane (if any) may or may not qualify under this phrasing.  As such, it becomes impossible to know what plane falls within Applicant’s recited claim scope.
Claim 17 recites the phrases “general plane” and “approximately or substantially 0°”; all of these phrases render Claim 17 indefinite.  At the outset, the terms "substantially", “approximately”, and “general” in claim 17 are relative terms which render the claim indefinite.  The terms “substantially", “approximately”, and “general” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood what is meant by “approximately or substantially 0°” because it is not made clear how near 0° an angle must be to fall within Applicant’s claim scope.  As such, it is not understood what angle qualifies as “approximately or substantially 0°”.  Additionally, it is not understood what is meant by the phrase “general plane”.  Initially, it is not understood how the term “general” is defining the term “plane”.  The Examiner is not 
Claims 18 & 19 each recite the phrase “general plane”, and are rendered indefinite by this phrasing for the same reasons noted above.  Additionally, Claim 19 recites that the baffle element and rotational deflector element are “oriented relative to each other at an angle in the approximate range of from about 2° or 5° or 10° or 20° or 30° or 40° up to about 50° or 60° or 70° or 80° or 85° or 88°”; this recitation renders the claim indefinite for multiple reasons.  At the outset, it is not clear if Applicant’s recitation of “about” is meant to define only 2 and 50, or if it is meant to define all of the recited values.  Furthermore, the term "about" in claim 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it becomes impossible to know how near to the recited values is required by the scope of Applicant’s recited language.
Claim 20 recites the phrase “substantially within”, and is rendered indefinite by this phrasing for the same reasons noted above.
Claim 24 recite “a plurality of secondary flows or secondary flow components contra-rotating relative to one another in a plane or respective planes generally approximately or substantially perpendicular or transverse to a general longitudinal direction of the flow of motive fluid”; this limitation renders the claim indefinite.  At the outset, the terms "generally approximately", “substantially”, and “general” in claim 24 are relative terms which render the claim indefinite.  The terms "generally approximately", “substantially”, and “general” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, it is not understood what is generally approximately” because it is not made clear how “generally” further defines “approximately”.  Furthermore, it is not understood what is meant by “general longitudinal direction” because it is not made clear how “general” further defines “longitudinal direction”.  For examination purposes herein, the Examiner has interpreted Claim 24 as requiring a plurality of secondary flows contra-rotating in a plane transverse to the longitudinal axis of the injector portion.
Claim 25 is rendered indefinite because it cannot be discerned whether Claim 25 is an independent claim or a dependent claim.  In particular, although Claim 25 is not expressly recited as being dependent on another claim, it does include language like “the said injector arrangement” that appears to be referring back to limitations from earlier claims.  However, the Examiner can only guess at Applicant’s intent here.  For examination purposes, the Examiner will interpret Claim 25 as being an independent claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 11, 14, 16-20, 24, & 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,134,338 to Dodge.
	In regards to independent Claims 1 & 25, and with particular reference to Figures 2-3, Dodge discloses:

(1)	An ejector device (Figs. 2-3; “an ejector pump”; col. 1, lines 8-10) comprising: an injector portion (41), and a diffuser portion (55), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet (44) into an inlet section (56) of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (42) into the inlet section of the diffuser portion (col. 2, line 18 – col. 3, line 40; also note that Dodge makes clear (at col. 4, line 69 – col. 5, line 3) that either one of the ports 42 or 44 can form the motive fluid inlet; thus, when port 44 forms the motive fluid inlet, port 42 forms the pump fluid port); wherein the injector portion comprises a flow-modifying arrangement (47, 57) comprising: at least one rotational deflector element (47) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (col. 2, lines 38-47), and at least one baffle element (57) located downstream of the at least one rotational deflector element (col. 3, lines 8-22).

(25)	An injector arrangement (41) for use in, or when used in, an ejector device (Figs. 2-3), the ejector device comprising the said injector arrangement (41) and a diffuser portion (55), wherein: the injector arrangement is constructed and arranged for injecting a flow of motive fluid from a motive fluid inlet (44) into an inlet section (56) of the diffuser portion of the device thereby to draw a suction fluid from a suction fluid inlet (42) into the inlet section of the diffuser portion (col. 2, line 18 – col. 3, line 40), and the injector arrangement includes a flow-modifying 

In regards to Claim 2, the at least one rotational deflector element (47) is provided which comprises a plurality of helical deflector vanes (as seen in Fig. 2; two vanes are shown in Fig. 2, while three vanes are shown in Fig. 4) configured and/or arranged for imparting a component of rotation to the motive fluid as the motive fluid its passes the said helical deflector vanes (col. 2, lines 38-47).
In regards to Claim 3, each of the helical deflector vanes said deflector vane has: a longitudinal length being approximately equal to or less than a diameter of the injector portion (this is apparent in Fig. 2; the longitudinal length of each vane is approximately equal to or less than the outer diameter of nozzle 41 at the length section of the nozzle 41 surrounding the deflector 47); and a radial twist angle of greater than approximately 30° (see the 112(b) rejection above; Figures 2, 4, & 7 clearly show that each vane twists 180°).
In regards to Claim 5, the plurality of helical deflector vanes comprises three helical deflector vanes (although the third vane is covered in Fig. 2, the three vanes are clearly seen in Figs. 4 & 7).
In regards to Claim 7, each of the helical deflector vanes has a substantially flat or bluff profile or face on both its leading and trailing edges (see the 112(b) rejection above; in the instant case, the leading/trailing edges of Dodge’s helical vanes are substantially flat; refer also to the flat edges of vanes 48, which are formed in the same manner as vanes 47).
In regards to Claim 8, refer to Claim 3 above.  Please also refer to the 112(b) rejection above.
In regards to Claim 11, the at least one baffle element (57) comprises a substantially planar baffle plate (54; please also refer to the 112(b) rejection above) oriented with its general plane 
In regards to Claim 14, the baffle plate (54) is positioned so as to substantially bisect a cross-sectional area of the injector portion containing it (this is apparent in Fig. 2).
In regards to Claim 16, (i) a general plane of the baffle element (54) and an adjacent or facing end of at least one deflector vane (47) of the rotational deflector element are substantially aligned with or parallel to one another (baffle element 54 and deflector vane 47 are coaxially aligned, as clearly shown in Fig. 2), (ii) a general plane of the baffle element and an adjacent or facing end of at least one deflector vane of the rotational deflector element are substantially perpendicular to one another (the longitudinal plane of baffle element 54 is perpendicular to the face end of rotational deflector element 47, as clearly seen in Fig. 2), and (iii) a general plane of the baffle element and an adjacent or facing end of at least one deflector vane of the rotational deflector element are offset relative to one another at a non-zero and non-right angle (in this case, a longitudinal plane at any angle between 0 and 360 degrees can be drawn through baffle element 54 to produce Applicant’s recited offset angle relationship).  In other words, all three conditions are taught by Dodge.
In regards to Claim 17, feature (i) is satisfied (as noted above for Claim 16) and the general plane of the baffle element and a plane of the adjacent or facing end portion of the at least one deflector vane of the rotational deflector element are, when viewed end-on, oriented at an angle of approximately or substantially 0° relative to each other (please refer to the 112(b) rejection noted above; as noted in Claim 16 above, any angle of plane can be drawn longitudinally through baffle element 54 to produce Applicant’s recited offset angle relationship; in this instance, a vertical plane drawn through baffle element 54 will produce a 0° angle relative to the vertical end face of the rotational deflector element 47, as claimed).
Claim 18, feature (ii) is satisfied (as noted above for Claim 16) and the general plane of the baffle element and a plane of the adjacent or facing end portion of the at least one deflector vane of the rotational deflector element are, when viewed end-on, oriented at an angle of approximately or substantially 90° relative to each other (please refer to the 112(b) rejection noted above; as noted in Claim 16 above, any angle of plane can be drawn longitudinally through baffle element 54 to produce Applicant’s recited offset angle relationship; in this instance, a horizontal plane drawn through baffle element 54 will produce a 90° angle relative to the vertical end face of the rotational deflector element 47, as claimed).
In regards to Claim 19, feature (iii) is satisfied (as noted above for Claim 16) and the general plane of the baffle element and a plane of the adjacent or facing end portion of the at least one deflector vane of the rotational deflector element are, when viewed end-on, oriented relative to each other at an angle in the approximate range of from about 2° or 5° or 10° or 20° or 30° or 40° up to about 50° or 60° or 70° or 80° or 85° or 88° (please refer to the 112(b) rejection noted above; as noted in Claim 16 above, any angle of plane can be drawn longitudinally through baffle element 54 to produce Applicant’s recited offset angle relationship; in this instance, a 45° plane drawn through baffle element 54 will produce a 45° angle relative to the vertical end face of the rotational deflector element 47).
In regards to Claim 20, the baffle element (54) of the at least one baffle element is positioned longitudinally relative to a rotational deflector element (47) of the at least one rotational deflector element such that the baffle element and the rotational deflector element are spaced from each other in a longitudinal direction (apparent in Fig. 2).
In regards to Claim 24, Short discloses that the flow-modifying arrangement within the injector portion of the ejector device is constructed, configured and arranged to generate, in the motive fluid flow as it exits the injector portion, at least two, or a plurality of secondary flows or secondary flow components contra-rotating relative to one another in a plane or respective planes generally in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Dodge discloses all the structural limitations of the claimed invention, including an ejector having an injector portion, diffuser portion, rotational deflector element to deflect the motive fluid into a helical path, and a baffle element located downstream (all noted and described above); therefore, Dodge is structurally capable of producing the plurality of second flows or flow components contra-rotating relative to one another, as claimed; it is further noted that Applicant’s originally filed specification makes clear that the arrangement recited in Claim 1 is believed to produce such secondary, contra-rotating flows, and therefore, because Dodge discloses the same arrangement as Claim 1, Dodge is clearly arranged and structured to produce the same contra-rotating flows).
	In regards to Claim 26, Dodge clearly discloses a pumping apparatus (“jet pump”) comprising an ejector device according to any one of claim 1 (col. 1, lines 69-70).
In regards to Claim 27, Dodge discloses a method of pumping a fluid, the fluid to be pumped being a suction fluid, the method comprising: providing an ejector device according to claim 1 (see Fig. 2); providing a supply of motive fluid; injecting, via the injector portion of the device, a flow of the motive fluid from the motive fluid inlet into the inlet section of the diffuser portion, whereby suction fluid is drawn from the suction fluid inlet into the inlet section of the diffuser portion and mixed with the .

Claim(s) 1 & 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,938,738 to Nagei et al.
	In regards to independent Claims 1 & 25, and with particular reference to Figure 1, Nagei et al. (Nagei) discloses:

(1)	An ejector device (Fig. 1; “ejectors”; col. 1, lines 33-39; “multi-stream ejectors”; col. 3, lines 28-35) comprising: an injector portion (2), and a diffuser portion (9), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet (1) into an inlet section (6) of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (5) into the inlet section of the diffuser portion (see flow arrows; see also col. 3, lines 40-49); wherein the injector portion comprises a flow-modifying arrangement (3) comprising: at least one rotational deflector element (“twist guide”) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (“caused to rotate”; col. 3, line 40), and at least one baffle element (4) located downstream of the at least one rotational deflector element (apparent in Fig. 1).

(25)	An injector arrangement (2) for use in, or when used in, an ejector device (Fig. 1; “ejectors”; col. 1, lines 33-39; “multi-stream ejectors”; col. 3, lines 28-35), the ejector device twist guide”) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the rotational deflector element (“caused to rotate”; col. 3, line 40), and at least one baffle element (4) located downstream of the at least one rotational deflector element (apparent in Fig. 1).

In regards to Claim 26, Nagei discloses a pumping apparatus (“jet pump”; col. 1, lines 33-39) comprising an ejector device according to claim 1 (as clearly shown in Fig. 1).
In regards to Claim 27, Nagei discloses a method of pumping a fluid, the fluid to be pumped being a suction fluid, the method comprising: providing an ejector device according to claim 1 (see Fig. 1); providing a supply of motive fluid; injecting, via the injector portion of the device, a flow of the motive fluid from the motive fluid inlet into the inlet section of the diffuser portion, whereby suction fluid is drawn from the suction fluid inlet into the inlet section of the diffuser portion and mixed with the injected motive fluid; and passing the mixed motive fluid and suction fluid through the diffuser portion and expelling the mixed motive fluid and suction fluid from the ejector device via a common discharge outlet thereof (see flow arrows in Fig. 1; see also col. 3, lines 40-49); wherein as the motive fluid flow exits the injector portion it passes through the said flow-modifying arrangement comprising the said at least one rotational deflector element and at least one baffle element (see flow arrows in Fig. 1).
Claim 28, Nagei discloses the method according to claim 27, wherein the suction fluid to be pumped is a gaseous phase and the motive fluid is a liquid phase (col. 1, lines 33-39; col. 3, lines 40-43).

Claim(s) 1, 22, & 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0345840 to Yokoyama et al.
	In regards to independent Claims 1 & 25, and with particular reference to Figures 8A-8B, Yokoyama et al. (Yokoyama) discloses:

(1)	An ejector device (Figs. 8A-8B; “an ejector” Abstract) comprising: an injector portion (30, 13a), and a diffuser portion (13c), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet (31e) into an inlet section of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (13b) into the inlet section of the diffuser portion (see flow arrows in Fig. 8B and paras. 62-135); wherein the injector portion comprises a flow-modifying arrangement (30a) comprising: at least one rotational deflector element (“swirling space”) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (see helical flow arrows in Fig. 8B; see also paras. 63-64), and at least one baffle element (35, 38) located downstream of the at least one rotational deflector element (apparent in Fig. 8B).

(25)	An injector arrangement (30, 13a) for use in, or when used in, an ejector device (Figs. 8A-8B; “an ejector” Abstract), the ejector device comprising the said injector arrangement (30, 13a) and a diffuser portion (13c), wherein: the injector arrangement is constructed and arranged for injecting a flow of motive fluid from a motive fluid inlet (31e) into an inlet section of the swirling space”) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the rotational deflector element (see helical flow arrows in Fig. 8B; see also paras. 63-64), and at least one baffle element (35, 38) located downstream of the at least one rotational deflector element (apparent in Fig. 8B).

In regards to Claim 22, the at least one baffle element (35, 38) is located in the injector portion at least partially within a converging nozzle portion (13a) of an inlet portion (131) of the ejector device (as seen in Fig. 8B, the tip of baffle portion 35 is located partially within the inlet 131 of the converging portion of nozzle portion 13a).
In regards to Claim 26, Yokoyama discloses a pumping apparatus (13; Fig. 1) comprising an ejector device according to any one of claim 1 (as clearly shown in Fig. 8B).
In regards to Claim 27, Yokoyama discloses a method of pumping a fluid, the fluid to be pumped being a suction fluid, the method comprising: providing an ejector device according to claim 1 (see Fig. 8B); providing a supply of motive fluid; injecting, via the injector portion of the device, a flow of the motive fluid from the motive fluid inlet into the inlet section of the diffuser portion, whereby suction fluid is drawn from the suction fluid inlet into the inlet section of the diffuser portion and mixed with the injected motive fluid; and passing the mixed motive fluid and suction fluid through the diffuser portion and expelling the mixed motive fluid and suction fluid from the ejector device via a common discharge outlet thereof (see flow arrows in Fig. 8B and paras. 62-135); wherein as the motive fluid flow exits the injector portion it passes through the said flow-modifying arrangement comprising the said at least one rotational deflector element and at least one baffle element (see flow arrows in Fig. 8B).
Claim 28, Yokoyama discloses the method according to claim 27, wherein the suction fluid to be pumped is a gaseous phase and the motive fluid is a liquid phase (para. 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1-3, 5, 7-9, & 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/189628 to Short in view of US 3,134,338 to Dodge.
	In regards to independent Claims 1 & 25, and with particular reference to Figures 2-4, Short discloses:

(1)	An ejector device (100; Figs. 2-3; “an ejector device”; Abstract) comprising: an injector portion (110), and a diffuser portion (150), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet (at lead line 110 in Fig. 2) into an inlet section (154) of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (120) into the inlet section of the diffuser portion (page 13); wherein the injector portion comprises a flow-modifying arrangement comprising: at least one rotational deflector element (180) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (page 14)

(25)	An injector arrangement (110) for use in, or when used in, an ejector device (100; Figs. 2-3), the ejector device comprising the said injector arrangement (110) and a diffuser portion (150), wherein: the injector arrangement is constructed and arranged for injecting a flow of motive fluid from a motive fluid inlet (at lead line 110 in Fig. 2) into an inlet section (154) of the diffuser portion of the device thereby to draw a suction fluid from a suction fluid inlet (120) into the inlet section of the diffuser portion (page 13), and the injector arrangement includes a flow-

Although Short disclose the vast majority of Applicant’s recited invention, he does not further disclose at least one baffle element located downstream of the at least one rotational deflector element, as claimed.
However, placing at least one baffle element downstream of a rotational deflector element arranged in an ejector pump is well known in the art, as shown by Dodge (discussed previously above).  As noted previously above, Dodge discloses another ejector pump assembly in which an injector 41 and diffuser 55 are longitudinally arranged, wherein the injector includes a flow-modifying arrangement comprising: at least one rotational deflector element (47) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the rotational deflector element (col. 2, line 38 – col. 3, line 7).  Furthermore, Dodge specifically discloses at least one baffle element (57) located downstream of the at least one rotational deflector element (47) (Fig. 2; col. 3, lines 8-22).  Dodge discloses that use of the baffle element 57 augments the swirling action of the fluid as it enters the diffuser, thus enhancing mixing of the driving and driven fluids so as to improve energy transfer therebetween.  Therefore, to one of ordinary skill desiring an ejector with improved mixing and energy transfer, it would have been obvious to utilize the techniques disclosed in Dodge in combination with those seen in Short in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Short’s ejector 100 with Dodge’s downstream baffle element (57) in order to obtain predictable results; those results being improved swirling action that ultimately improves mixing and energy transfer between the fluids.

In regards to Claim 2, Short’s at least one rotational deflector element (180) is provided which comprises a plurality of helical deflector vanes (as seen in Fig. 4) configured and/or arranged for imparting a component of rotation to the motive fluid as the motive fluid its passes the said helical deflector vanes (page 14).
In regards to Claim 3, each of the helical deflector vanes said deflector vane has: a longitudinal length being approximately equal to or less than a diameter of a length portion of the injector portion where the rotational deflector is located (this is apparent in Fig. 3; see also page 5); and a radial twist angle of greater than approximately 30° (see the 112(b) rejection above; see also page 5).
In regards to Claim 5, the plurality of helical deflector vanes comprises three helical deflector vanes (182a-c; Fig. 4).
In regards to Claim 7, each of the helical deflector vanes has a substantially flat or bluff profile or face on both its leading and trailing edges (see the 112(b) rejection above; see also page 6).
In regards to Claim 8, refer to Claim 3 above.  Please also refer to the 112(b) rejection above.
In regards to Claim 9, Short discloses that the at least one rotational deflector element (180) additionally comprises a longitudinal extension element (190) protruding longitudinally within the injector portion from a junction between respective deflector vanes of the helical deflector vanes (seen clearly in Fig. 4).
	In regards to Claim 26, Short discloses a pumping apparatus (“for compressing and pumping a fluid”; Abstract) comprising an ejector device (100) according to any one of claim 1 (Figs. 1-3).
In regards to Claim 27, Short discloses a method of pumping a fluid, the fluid to be pumped being a suction fluid, the method comprising: providing an ejector device according to claim 1 (see Figs. 2-3); providing a supply of motive fluid; injecting, via the injector portion of the device, a flow of the motive fluid from the motive fluid inlet into the inlet section of the diffuser portion, whereby suction 
In regards to Claim 28, Short discloses the method according to claim 27, wherein the suction fluid to be pumped is a gaseous phase and the motive fluid is a liquid phase (“liquid jet compressor”; see page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also refer to GB 197,684 to Kobliolke, US 6,210,123 to Wittrisch, and US 4,162,971 to Ziokarnik, which all disclose ejector pumps having swirling and/or baffle arrangements for directing the fluid flow in specifically designed manners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC